Citation Nr: 1229174	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  09-48 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active service from December 1951 to December 1953.  

This appeal to the Board of Veterans' Appeal (Board) arises from a March 2009 decision of the Department of Veterans Affairs (VA), Regional Office (RO), which denied, among other claims, service connection for tinnitus and bilateral hearing loss.  The Veteran perfected a timely appeal challenging the denials of service for tinnitus and bilateral hearing loss.

An August 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for bilateral hearing loss is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDING OF FACT

Tinnitus is not demonstrated by the lay or medical evidence of record.


CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Initially, the Board observes that the Veteran's service treatment records (STRs) are unavailable in this case.  Even prior to the enactment of the Veterans Claims Assistance Act of 2000, the United States Court of Appeals for Veterans Claims (Court) had held that in cases where a veteran's STRs were unavailable, through no fault of the Veteran, there was a "heightened duty" to assist the Veteran in the development of the case.  See generally McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements)

The Board finds that with respect to the service connection claim on appeal, the VCAA duty to notify was satisfied by letter sent to the Veteran in January 2009.  The letter addressed all required notice elements and was sent prior and subsequent to the unfavorable decision issued by the agency of original jurisdiction (AOJ) in March 2009.

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  This notice was provided in the January 2009 correspondence.  Subsequent adjudication of the claim on appeal was undertaken in a Statement of the Case (SOC) issued in November 2009 and in a Supplemental SOC issued in May 2012.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured the failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after the decision and readjudicating claim and notifying the claimant of such readjudication in the statement of the case).

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, as indicated herein, the Veteran's STRs are unavailable and he has been advised of this fact.

Private treatment records are on file and the Veteran has provided statements for the record.  A VA examination was conducted in April 2012 which included a pertinent medical opinion with supporting rationale.  The Veteran's representative argues that the opinion was inadequate and requests a remand for another examination and opinion.  However, with respect to the tinnitus claim, the lay and clinical evidence does not establish that this condition presently exist; i.e., evidence of current disability.  

Given this matter of record, there has been no evidence presented indicating that "the disability or symptoms may be associated with the claimant's active military . . . service."  38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 Vet. App. 370  (2002).  Thus, the Board finds that the information and evidence of record, as set forth and analyzed below, contains sufficient competent evidence to decide the tinnitus claim and that under such circumstances, there is no duty to provide an examination or to obtain a medical opinion.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, VA has satisfied the notification and duty to assist provisions of the VCAA and no further actions need be undertaken on the appellant's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  As to the claim being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

The Veteran filed an original service connection claim for tinnitus in December 2008, at that time indicating that the problem began "in service."

The file does not contain the Veteran's complete STRs.  These were sought in 2009, and in February 2009 a response from the National Personnel Records Center was received indicating that the records were fire related and that no STRs or SGOs (Surgeon General Officer's records) were available.  A formal finding of unavailability of this evidence was issued for the record in March 2009.  An additional search for SPRs (service personnel records) was made in 2011.  In March 2012, a response from the National Personnel Records Center was received indicating that the records were fire related and were not available.  A formal finding of unavailability of this evidence was issued for the record in March 2012.  

The only STR on file consists of the Veteran's December 1953 separation examination report which indicates that clinical evaluation of the ears was normal and that hearing was 15/15.  The Veteran's DD 214 reflects that he served with the United States Army for nearly 2 years between 1951 and 1953 and received a Korean Service Medal with 3 Bronze Service Stars.

The file contains a private medical report of June 2000 reflecting that the Veteran complained of tinnitus at that time.  Subsequent private medical reports dated in February and July 2008, fail to contain any mention, complaints or diagnosis of tinnitus.  

In a lay statement dated in January 2009, the Veteran indicated that during basic training at Fort Jackson in the early 1950's, he was subject to acoustic trauma from small and large firearms.  He also mentioned having had "hearing noises in both ears at times" described as a result of concussions from bombs being exploded while stationed in Korea in 1952 and 1953.  

The file contains a private medical statement dated in October 2009 indicating that the Veteran had high tone hearing loss due to artillery fire during the Korean War.  There was no mention of tinnitus in that statement. 

A VA examination was conducted in April 2012.  The Veteran gave a history of service during the Korean War era, with a primary MOS of APO clerk, indicating that he worked in the mail room.  He indicated that he did not participate in combat.  He gave a history of exposure to acoustic trauma from weapons fire during basic training.  He reported that his post-service employment includes working as a chiropractor and teacher.  The Veteran denied having recreational noise exposure and mentioned that he had been experiencing vertigo for the past year.  On examination, the Veteran denied having symptoms of recurrent tinnitus.  The VA examiner opined that given the lack of mention of tinnitus in the service separation report or on the VA examination, and given his MOS as a mail room clerk, it was less likely than not that claimed tinnitus was caused by or the result of military noise exposure.  

Analysis

The Veteran seeks service connection for tinnitus.  Tinnitus has been defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  See also Wanner v. Principi, 370 F.3d 1124 (Fed. Cir. 2004).

At the outset, it appears that the Veteran's STRs in this case are incomplete.  In a case such as this where it appears that STRs are incomplete, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of- the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point out, however, the O'Hare precedent does not raise a presumption that the missing medical records would, if they still existed, necessarily support the claim.

Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when a veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

Generally, in order to prevail on the issue of service connection, there must be: (1) evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).  Service connection for organic diseases of the nervous system, which may include tinnitus, may additionally be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

In this case, Hickson element (1) is lacking.  Regardless of the theory of entitlement raised, both the lay and clinical evidence fails to establish the presence of tinnitus.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). 

The Court has held that the requirement in a claim of service connection of having a current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

The evidence reflects that although the Veteran may have been exposed to at least minimum acoustic trauma in service, tinnitus is not shown to be a result of this exposure.  In this regard, the STR consists of a separation examination report dated December 1953, showing that the clinical evaluation of the ears and eardrums was normal.  The separation examination results indicate no medical complaint or diagnosis of the ears or eardrums, and thus they reveal no finding of tinnitus attributable to any incident of service.  Moreover, while a June 2000 private medical report indicates that the Veteran complained of tinnitus at that time; and while the Veteran (in a January 2009 statement) related a history of having heard noises in his ears at times, the private medical records dated in 2008, a private medical opinion of 2009, and a VA examination report of 2012 all disclose no complaints, findings, or a diagnosis of tinnitus.  In fact, the 2012 VA examination report reflects that the Veteran denied having symptoms of tinnitus.

The Board would note that in Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In a lay statement of 2009, the Veteran gave a history of acoustic trauma sustained during service between 1951 and 1953.  The Veteran is competent to present such evidence and the Board does not question the credibility of this account of sustaining acoustic trauma in service.  However, the fact remains that even in his 2009 statement, the Veteran failed to indicate that tinnitus was currently or had recently been manifested.  In this regard, he merely provide a vague account of having had a history of "hearing noises in both ears at times" described as a result of concussions from bombs being exploded while stationed in Korea in 1952 and 1953.  Accordingly, this lay account, particularly when viewed in conjunction with the other clinical evidence dated since 2008 is insufficient to establish tinnitus as a current manifestation/diagnosis.

In essence, a comprehensive review of both the lay and clinical evidence reveals no indication of currently manifested tinnitus, or of chronicity and continuity of tinnitus since the Veteran's discharge from service, now nearly 60 years ago.  

The law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  Degmetich, 104 F. 3d at 1332; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Thus, because the evidence does not reveal manifestations of tinnitus at any time from 2008 forward, there is no evidence of the currently claimed disability and Hickson element (1) therefore has not been met; the Veteran's claim fails on this basis alone.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (noting that service connection may not be granted unless a current disability exists).   

Accordingly, as there is no evidence of a current disability, the preponderance of the evidence is against the claim and service connection for tinnitus must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

Additional development is warranted with respect to the Veteran's service connection claim for bilateral hearing loss. 

A brief review of the evidence reveals that normal bilateral hearing of 15/15 was recorded on the Veteran's December 1953 discharge examination report.  Post-service clinical evidence of hearing loss was initially shown in 2000.  In a lay statement dated in January 2009, the Veteran indicated that during basic training at Fort Jackson in the early 1950's, he was subject to acoustic trauma from small and large firearms.  He also mentioned that he was told he had hearing loss upon testing done in the 1960's.  The file contains a private medical statement dated in October 2009 indicating that the Veteran had high tone hearing loss due to artillery fire during the Korean War.  

A VA examination was conducted in April 2012.  The Veteran gave a history of service during the Korean War era, with a primary MOS of APO clerk, indicating that he worked in the mail room.  He indicated that he did not participate in combat and gave a history of exposure to acoustic trauma from weapons fire during basic training.  He reported that his post-service employment include working as a chiropractor and teacher.  He denied having recreational noise exposure and mentioned that he had been experiencing vertigo for the past year.  On examination, hearing loss meeting the threshold requirements of 38 C.F.R. § 3.385 was shown.  The VA examiner observed that the Veteran's MOS as a mail clerk was not consistent with sustaining service-related acoustic trauma and opined that it was less likely than not that hearing loss was caused by or the result of military noise exposure.

The Veteran's representative maintains that the 2012 VA examination is inadequate given the basis for the opinion, when considered in light of VA's acknowledgment in the May 2012 SSOC that even given the Veteran's MOS as a mail clerk, he was found to be exposed to at least minimal acoustic trauma in service.  See July 2012 Informal Hearing Presentation.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  See also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Here, a review of the 2012 VA opinion does not reflect that the examiner considered: (1) the Veteran's credible lay history of acoustic trauma in service (regardless of his MOS); (2) his lay reports of hearing loss assessed in the 1960's; or (3) the private medical opinion of 2009.  The aforementioned evidence is pertinent and should be considered in conjunction with furnishing a medical opinion relating to the Veteran's claimed hearing loss.  Accordingly, a new examination will be requested.

In addition, the Veteran will be given an opportunity to provide any additional information or evidence relating this claim on Remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be afforded an opportunity to submit or identify any additional evidence relevant to his service connection claim for bilateral hearing loss.  With appropriate authorization from the Veteran, obtain and associate with the claims file any additional private treatment records pertinent to the Veteran's claims.  

Any outstanding VA records pertinent to the claims on appeal should be obtained and associated with the claims file.  

2.  Schedule the Veteran for another VA audiological examination to determine the time of onset and likely etiology of his claimed bilateral hearing loss.  The evaluation should include testing of pure tone criteria at 1,000, 2,000, 3,000, and 4,000 Hertz and speech recognition scores using the Maryland CNC Test.  All findings should be recorded in detail.  The Veteran's claims folder must be provided to the examiner for review in conjunction with the examination and a copy of this remand should be provided for review.  The examiner is advised that VA has already conceded that the Veteran was exposed to at least minimal acoustic trauma during service (May 2012 SSOC).

Based on a review of the entire record, including, but not limited to: the Veteran's credible lay history of acoustic trauma in service; his lay post-service history of noise exposure and hearing loss symptomatology; the 1953 discharge examination; the private medical records of 2000 to 2008; the January 2009 lay statement; the October 2009 private medical opinion; and the 2012 VA examination report, the examiner must offer an opinion addressing the following question:

a.  Regardless of the Veteran's MOS in service, is it at least as likely as not (a 50 percent or higher likelihood) that the Veteran 's bilateral hearing loss disability had its onset during service; OR

b.  Regardless of the Veteran's MOS in service, is it at least as likely as not (a 50 percent or higher likelihood) that the Veteran's bilateral hearing loss disability was caused by any incident or event during service?

It would be helpful if the examiner, in expressing his or her opinion, would use the language "likely," "unlikely" or "at least as likely as not".  The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

In all conclusions, it is essential that any examiner providing an opinion also give a complete explanation and discussion supporting that opinion.

If any opinion and supporting explanation cannot be provided without invoking processes relating to guesses or judgment based on mere conjecture, the examiner should clearly and specifically so specify in the report, and explain this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiological opinion without resorting to speculation, the examiner should state whether the inability to provide a definitive opinion was due to due to the need for further information (with said needed information identified) or because the limits of medical knowledge has been exhausted regarding the medical issue at hand.

3.  Readjudicate the Veteran's claim of entitlement to service connection for bilateral hearing loss.  If any action taken is adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


